REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the supplemental amendment of 1/28/2021.

Allowable Subject Matter
Claims 1-4 and 6-10 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claim 1, the closest prior art are WO 2016002528 of Osaka et al and US 20160109680 of Park et al.

Regarding Claim 1, Osaka teaches a lens drive device, wherein the lens drive device comprises: a screening can, a periphery of the inside of the screening can being provided with an upper cover and driving magnets, a lens support being further provided inside the screening can, and a driving coil being winded at an outer periphery of the lens support, wherein the driving magnets comprise a first driving magnet and a second driving magnet; a structure of each of the first driving magnet and the second driving magnet comprises corner segment distributed along a corner of the screening can and 0; a thickness of the corner segment and a thickness of the edge segment of each of the driving magnets are equal. Park teaches a lens moving apparatus, wherein the Hall magnet comprising a Hall gasket.




The prior art taken either singly or in combination fails to anticipate or fairly suggest a lens drive device further comprising:
wherein the Hall chip and the Hall magnet are located between a tail end of a corner segment of the first driving magnet and a tail end of an edge segment of the second driving magnet, or between a tail end of an edge segment of the first driving magnet and a tail end of a corner segment of the second driving magnet, and the Hall chip and the Hall magnet are arranged correspondingly with one straight edge of the lens support,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 2-4 and 6-10 are also allowed due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872